Citation Nr: 1139162	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-00 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, bipolar disorder, mood disorder, and substance abuse, rated as 30 percent disabling from November 28, 2005, to July 4, 2007, as 100 percent disabling from July 5, 2007, to August 31, 2007, as 50 percent disabling from September 1, 2007, to January 13, 2009, and as 70 percent disabling since January 14, 2009.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and awarded an initial 30 percent rating for PTSD, effective November 28, 2005.  In a subsequent November 2007 rating decision, the RO assigned a temporary total rating based on hospitalization for the period from July 5, 2007, to August 31, 2007.  38 C.F.R. § 4.29 (2011).  A 50 percent rating was then assigned for the period beginning September 1, 2007.  Thereafter, in a December 2009 rating decision, the RO awarded a 70 percent rating, effective January 14, 2009.  However, as none of those awards, except for the 100 percent rating, represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board acknowledges that, in its initial rating decision, the RO granted the Veteran's PTSD claim but denied service connection for major depressive disorder, bipolar disorder, and dementia.  Since that time, however, the United States Court of Appeals for Veterans Claims has ruled that claims for one psychiatric disorder effectively encompass claims for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's award of service connection for PTSD effectively encompasses the other psychiatric disabilities for which service connection was previously denied.  Moreover, that award also encompasses the other diagnosed mental health disorders for which the Veteran has not filed formal claims for service connection.  Therefore, the Board finds that the increased rating claim on appeal is most appropriately characterized entitlement to an increased rating for a psychiatric disorder.

Additionally, the Board observes that the Veteran has submitted lay evidence and Social Security Administration (SSA) records indicating that he can no longer work and is in receipt SSA disability benefits due to his psychiatric problems.  The Board interprets those statements as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for his acquired psychiatric disorder.  Therefore, his TDIU claim is part of his pending psychiatric claim and the Board has jurisdiction over both issues.

As a final introductory matter, that the Veteran has submitted evidence that the Board interprets as an implicit claim for a temporary total evaluation under 38 C.F.R. § 4.29 based upon hospitalization for the period from September 23, 2009, to October 23, 2009.  As that claim has not yet been adjudicated by the RO in the first instance, it is referred for appropriate action.

The claim for entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, excluding the period in which the Veteran has been in receipt of a temporary total rating, his service-connected psychiatric symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

2.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected acquired psychiatric disorder so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, excluding the period when a temporary total rating has been assigned, the criteria for an initial rating of 70 percent, but not higher, for the Veteran's acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for referral for consideration of an initial increased rating for a psychiatric disorder on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Throughout the pendency of this appeal, the Veteran's psychiatric disorder has been rated under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for a disability that is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when the disability is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2011).

In addition to PTSD, the Veteran has been diagnosed with and treated for major depressive disorder, rule/out bipolar disorder, a mood disorder, and alcohol dependence.  The Board recognizes that, under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011).  Nevertheless, alcohol dependence, or another disability resulting from substance abuse, may warrant VA compensation where such abuse is secondary to, or as a symptom of, a service- connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is the case here.  The Veteran's service-connected acquired psychiatric disorder effectively includes all of the symptoms of his PTSD and other diagnosed psychiatric conditions, including substance abuse.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran contends that his psychiatric symptoms have warranted higher ratings at all times since the date of service connection when he has not been in receipt of a temporary total evaluation.  His acquired psychiatric disorder has been rated as 30 percent disabling, effective November 28, 2005, as 100 percent disabling, effective July 5, 2007, as 50 percent disabling, effective September 1, 2007, and as 70 percent disabling, effective January 14, 2009.  While mindful of the RO's assignment of staged ratings, however, the Board finds that such ratings are no longer appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  On the contrary, the Board finds that the record does not show distinct time periods since the date of service connection when the Veteran's acquired psychiatric disorder has manifested symptoms that would warrant different ratings.  Accordingly, the Board will now consider all of the pertinent evidence throughout the entire pendency of the appeal, excluding that period in which a temporary total rating has been in effect.  

The evidence pertinent to the Veteran's claim consists of private and VA treatment records, and VA examination reports dated in February 2006, April 2006, October 2007, and October 2009.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  That evidence collectively shows that the Veteran has undergone treatment for various psychiatric symptoms, including sleep disturbance, nightmares, intrusive thoughts, flashbacks, depression, irritability, impulsiveness, mood swings, weekly panic attacks, attention and memory problems, social withdrawal, and excessive alcohol use.  Based on those underlying symptoms, he has been alternately diagnosed with PTSD, major depressive disorder, rule/out bipolar disorder, and alcohol dependency, and has been assigned Global Assessment of Functioning (GAF) scores ranging from 45 to 65.

Additional pertinent evidence of record includes statements from the Veteran, his spouse, and his long-term pastor, attesting to his long struggle with PTSD and related mental health problems.  Significantly, both the Veteran and his spouse have indicated that, while he suffered bouts of severe depression in the 1980s and 1990s, his symptoms markedly worsened in late 2005, when he suffered an emotional breakdown necessitating inpatient treatment.  The Veteran's spouse has also asserted that, during his period of hospitalization, the Veteran lost an excessive amount of weight and ceased communication with her and their grown children.  She has further contended that, since leaving the hospital, the Veteran has remained dependent on a regimen of psychotherapy and anti-depressants and has been unable to return to his job at the family's furniture store.  In this regard , the Board observes that the Veteran's SSA records confirm that he stopped working in December 2005 and thereafter was awarded disability benefits due to his PTSD and depression.  Additionally, written statements from a long-term private treating physician and clinical social worker indicate that, since February 2006, the Veteran has been "suffering terribly, barely functioning," and considered "totally and permanently" disabled due to his PTSD symptoms.  

The above clinicians' findings were submitted the same month that the Veteran underwent his initial VA psychiatric examination.  At that time, he reported that his first episode of severe depression had occurred in 1982, when he had begun experiencing marital problems.  He added that he had undergone private outpatient mental treatment throughout the mid-1980s and had again sought treatment in the 1990s, following two suicide attempts.  The Veteran acknowledged that he had recently experienced a resurgence of suicidal ideation, which had coincided with his emotional breakdown and ensuing three-week hospitalization.  He further maintained that, since that time, he had sought frequent outpatient treatment for mental health problems, which had been alternately diagnosed as PTSD, depression, and rule/out bipolar disorder.  

In terms of current symptoms, the Veteran complained of chronic sleep impairment, frequent nightmares, intrusive thoughts, an exaggerated startle response, hypervigilance, fatigue, and isolating tendencies.  He also reported that, since leaving his job on the advice of a private psychiatrist, his social interactions had become very limited and he had lost interest in recreational pursuits, such as writing and collage-making, which he had once enjoyed.

On mental status examination, the Veteran displayed a markedly dysphoric mood and a casual, albeit adequately groomed, appearance.  He also exhibited a congruent affect, a polite and cooperative attitude, and speech that was coherent and normal in rate and volume.  Similarly, the Veteran's thought content and processes were all found to be within normal limits, and he displayed no signs of gross memory loss or inappropriate behavior.  Nor did he show any signs of hallucinations, delusions, or other psychotic tendencies.

After reviewing the results of the clinical interview, mental status examination, and recent medical records, the VA examiner determined that the Veteran currently met the diagnostic criteria for severe and recurrent major depressive disorder and PTSD.  Additionally, the VA examiner concluded that the Veteran's overall psychiatric symptoms were productive of moderate to severe occupational and social impairment, warranting a GAF score of 50.  In a subsequent April 2006 statement, however, the same VA examiner opined that the Veteran's depression was his most disabling mental health disorder.  The examiner then added that the Veteran's PTSD symptoms, standing alone, were productive of no more than moderate impairment, consistent with a GAF score of 65.

On a follow-up VA examination in December 2007, the Veteran again complained of recurrent, severe mental health problems, which had continued unabated despite his recent completion of a PTSD residential program.  In addition to that inpatient treatment, the Veteran reported that he recently had sought clinical help for substance abuse.  In that regard, he asserted that he had been largely sober since August, with the exception of a relapse a few weeks earlier following an argument with his spouse.  The Veteran lamented that his marriage of 35 years had become a source of ongoing tension and that he was considering a trial separation.  He added that he felt his spouse did not respect him and that they were not truly communicating, but admitted that he was probably overly focused on their recent arguments.  The Veteran also claimed to be isolating himself from others out of fear of being hurt by them as his wife had hurt him.  

In terms of specific psychiatric symptoms, the Veteran reported that, since his last VA examination, he had developed a more exaggerated startle response and increased hypervigilance, irritability, and sleep impairment.  He also complained of more frequent intrusive thoughts, which were triggered by outside stimuli, such as the sound of helicopters.

Mental status examination revealed an irritable and preoccupied mood, an anxious affect, and fleeting eye contact, which the Veteran had not displayed on his previous examination.  He also exhibited more marginal grooming and less insight into his own problems than he had on that prior examination.  Additionally, the Veteran was found to be overly focused and more tangential in his thought processes, as manifested by his preoccupation with his argument with his wife.  Nevertheless, his judgment, speech, nonverbal behavior, thought content, and memory functions all continued to appear within normal limits.  He also appeared able to adequately perform daily living activities and did not show any signs of psychosis.  Nor did he display any active suicidal or homicidal intent. 

Based on the results of the examination, the VA examiner determined that, while the Veteran continued to meet the criteria for both PTSD and major depressive disorder, the former disorder had worsened in severity while the latter had improved, relative to his previous examination.  The examiner then assigned the Veteran a GAF score of 45, based on his PTSD, and a GAF of 60, based on his depression.  Additionally, that examiner determined that the Veteran met the DSM-IV criteria for alcohol dependency in early remission, but did not assign a GAF for that disorder.

The October 2007 VA examiner also noted that the Veteran's PTSD and other psychiatric problems did not interfere with his ability to manage funds, an observation to which his wife took exception in a written statement.  She emphasized that, since the worsening of his illness in 2005, the Veteran had "lost all sense of how to handle funds," particularly with respect to processing sales orders and managing inventory at the family store.  She added that she and the Veteran likely would have lost the store if their daughter had not taken it over.

The record thereafter shows that the Veteran's mental health problems have continued to require frequent outpatient treatment, and periodic episodes of hospitalization.  In fact, he reported at the time of his most recent October 2009 VA examination that he had been admitted to a hospital earlier that month for acute alcohol dependency.  He also admitted that he had received an "irregular discharge" from that inpatient treatment facility after "going AWOL overnight and drinking."  Nevertheless, the Veteran commented that he had benefited from the intense rehabilitation and had a much brighter outlook.  

While the Veteran's reported mental health symptoms were largely unchanged from his prior examinations, he acknowledged that his marital stress had worsened to the extent that he was now actively seeking a divorce.  The Veteran then complained that his wife had misled him by trying to involuntarily commit him to a mental institution and had prejudiced their children against him.  He added that, while he remained close to his oldest daughter, his younger children had effectively taken his wife's side against him.  Additionally, the Veteran stated that, in the wake of his collapsing marriage and inability to return to work, he had become largely asocial.  Nevertheless, he indicated that he continued to enjoy solitary pursuits, such as fishing, power walking, building model ships, and watching old movies.

On mental status evaluation, the Veteran exhibited spontaneous and rapid speech and a somewhat confused and fatigued demeanor.  He also demonstrated mild immediate memory impairment, which had not been previously noted.  However, the Veteran's self-insight, attitude, and affect were all marginally improved, relative to his prior examination, and no other additional emotional or cognitive deficits were shown.

In addition to the above evaluation, the Veteran underwent psychometric testing, which confirmed his prior diagnosis of PTSD.  Nevertheless, the October 2009 VA examiner opined that the symptoms underlying that specific diagnosis were productive of no more than moderate social and occupational impairment, warranting a GAF score of 60.  The examiner then indicated that the Veteran's other mental health problems, which were characterized as alternating major depressive and hypomanic episodes, a mood disorder, and alcohol dependence, each had a distorting effect on his PTSD.  Nevertheless, the examiner maintained that those other mental health problems were separate from his service-connected psychiatric disorder.  

The Board is mindful of the October 2009 VA examiner's attempts, and those of her predecessors, to distinguish between the Veteran's PTSD and his other diagnosed mental health disorders.  However, current VA law directs that PTSD disability ratings encompass all of a Veteran's underlying psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Board would be precluded from differentiating between the symptoms of the Veteran's PTSD and other psychiatric conditions absent clinical evidence that clearly showed such a distinction.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Such evidence has not been presented here, despite attempts by examiners to distinguish the symptomatology between various psychiatric diagnoses.  The Board recognizes that VA examiners have attempted to distinguish between the Veteran's PTSD and his other mental health disorders by assigning them different GAF scores.  Nevertheless, the record shows that all of those disorders have been diagnosed based on the same predominant symptoms.  Indeed, that is evident from the reports of the VA examinations in which the Veteran has been assigned different diagnoses and GAF scores despite demonstrating largely uniform symptoms.  As it therefore appears that the Veteran's various mental health diagnoses are manifested by overlapping symptomatology, all of his psychiatric symptoms must be attributed to his service-connected PTSD for purposes of determining the proper disability rating to assign for that disorder.  

Moreover, just as the Veteran's psychiatric symptoms must be viewed in their entirety, the separate GAF scores assigned for his PTSD and depression must be interpreted in the context of his overall disability picture.  Thus, while mindful that the February 2006 and October 2009 VA examiners both concluded that the Veteran's PTSD warranted a GAF score of 60, the Board considers it significant that his other diagnosed mental health disorders were found to be productive of more severe occupational and social impairment.  Indeed, the February 2006 VA examiner noted that the Veteran's predominant psychiatric disorder (depression) warranted a GAF score of 50.  Conversely, the October 2007 VA examiner determined that the Veteran's PTSD was his most disabling condition, which was consistent with a GAF of 45.  Thus, while cognizant that the specific GAF scores for PTSD have varied throughout the appeals period, the Board finds that the Veteran's overall psychiatric symptoms have consistently warranted GAFs in the 45 to 50 range.  

The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, a GAF score of 65 indicates mild to moderate psychiatric symptoms, such as a depressed mood and occasional insomnia.  GAF scores of 45-50 denote a more severe disability picture, manifested by significant impairment in social, occupational or school functioning.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

The above VA examiners' findings with respect to the Veteran's predominant psychiatric symptoms, in tandem with the other competent evidence of record, indicate that the relatively high GAF score assigned for his PTSD does not match his overall disability picture, which has been characterized by markedly impaired vocational and social functioning throughout the relevant appeal period.  Indeed, that is evident from the narrative description of symptomatology, which shows that, since approximately the date of service connection, the Veteran's psychiatric symptoms have caused him to withdraw from activities he once enjoyed and severely undermined his relationships with his spouse, children, and other family members.  In addition, those symptoms have warranted ongoing private and VA treatment, including periodic hospitalization, and the Veteran has not been working consistently since approximately that time.  

In any event, the emphasis in psychiatric ratings is not solely on social impairment, but also includes an evaluation of how the mental disorder interferes with the ability to work.  38 C.F.R. § 4.126 (2011).  Here, the Veteran's treating providers have submitted statements indicating that his PTSD and related symptoms significantly interfere with his employment.  Their statements have been corroborated by the SSA decision, awarding the Veteran disability benefits because of his mental health problems.  

Moreover, the Board considers it significant that the Veteran, his spouse, and his pastor have all submitted statements attesting to his markedly impaired functioning not only at work but also in most other aspects of his daily life.  While a lay person, the Veteran is competent to report symptoms of social and occupational impairment that are within the realm of his personal experience.  Similarly, his spouse of 35 years and his long-term pastor are competent to relate such symptoms, which they have personally witnessed in the Veteran.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, each of their statements is considered credible as it is consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In light of the foregoing, the Board finds that the Veteran's service-connected psychiatric problems have most closely approximated a disability rating of 70 percent throughout the relevant appeals period.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The evidence of record shows that, since the date of service connection, the Veteran's overall psychiatric symptoms have been productive of occupational and social impairment, manifested by deficiencies in most areas, including work and family relations, judgment, thinking, and mood, due to such symptoms as suicidal ideation, severely disabling panic attacks and depression, unprovoked irritability, and neglect of personal hygiene.  Additionally, the Veteran has demonstrated marked difficulty adapting to a work-like setting and to other stressful circumstances.  He has also shown an inability to establish and maintain effective relationships, as demonstrated by his dissolving marriage, alienation from his children, and lack of meaningful social contacts.  Accordingly, the Board finds that, for the periods on appeal when the Veteran has been assigned 30 percent and 50 percent disability ratings, a higher initial rating of 70 percent is in order.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

Conversely, the Board finds that a rating in excess of 70 percent has not been warranted throughout the pendency of the appeal, excluding the period during which a temporary total rating has been assigned.  At no other time during or after January 14, 2009, when the Veteran's current 70 percent rating took effect, has he been found to display grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time, place, or space; intermittent inability to perform activities of daily living; or memory loss for names of close relatives, own occupation, or own name.  While he has exhibited emotional and cognitive impairment, manifested by anger, depression, social withdrawal, and memory problems, he has not reported or demonstrated hallucinatory or delusional behavior.  Nor has he displayed any active suicidal or homicidal intent since the date of service connection, notwithstanding his history of prior suicide attempts.  Additionally, while the Veteran has reported marked strains in his relationship with his wife and children, the record shows that he remains close to his oldest daughter and, thus, does not completely isolate himself.  Moreover, despite an acknowledged loss of interests in many of the activities he once enjoyed, the Veteran continues to take part in hobbies that do not require much social interaction.  Also, his documented signs of cognitive impairment have not been shown to include memory loss for names of close relatives, own occupation, or own name.  And, while irritability and impulse control problems have been referenced in his medical reports, the evidence does not show grossly inappropriate behavior.  Furthermore, the Veteran's GAF scores, even at their lowest, have not fallen below 45, which is indicative of significant, but not total impairment.  Accordingly, the Board finds that the Veteran's overall psychiatric symptoms have not worsened to the extent that a 100 percent schedular disability rating is warranted under the General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9410 (2011).

In sum, the Board finds that the evidence of record shows that the Veteran's psychiatric disability has warranted an initial rating of 70 percent, but not higher, for all times since the date of service connection when a temporary total rating has not been assigned.  38 C.F.R. § 4.29 (2011); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in favor the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has reported that his service-connected psychiatric symptoms prevent him from working.  Additionally, the Board recognizes that his treating mental health care providers have determined that he is unemployable due to those symptoms and that he is currently in receipt of SSA disability benefits based on PTSD and depression.  In light of that evidence, the Board has determined that a claim for a TDIU rating has been effectively raised by the record and has remanded that claim for additional development.  Nevertheless, the evidence currently of record does not indicate that the Veteran's overall level of psychiatric impairment goes beyond that contemplated in the 70 percent disability rating that has now been assigned for his service-connected disability.  Indeed, the VA examiners who have previously assessed the Veteran have expressly determined that his symptoms are not productive of total occupational and social impairment.  In any event, the Board notes that the schedular criteria on which the Veteran's current rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).

Additionally, the Board observes that, while the Veteran's service-connected psychiatric symptoms have been shown to warrant occasional hospitalization, a temporary schedular rating has already been assigned under 38 C.F.R. § 4.29 and the Board has directed the RO to consider whether any such additional ratings are warranted.  Significantly, the Veteran's disability has not been shown to warrant frequent hospitalization throughout the relevant appeals period, or to otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).




Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2011). 

In this case, the Veteran's claim for an increased initial rating for an acquired psychiatric disorder arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to that claim.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, VA has obtained multiple VA medical examinations with respect to the Veteran's claim.  Significantly, the Veteran has not contended that the manifestations of his service-connected disability have worsened since his most recent examination in October 2009, and, thus, a remand is not required solely due to the passage of time since that examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran has also been afforded the opportunity for a Board hearing in support of his claim, which he declined.  Thus, the Board finds that additional development is unnecessary with respect to the Veteran's claim and that VA has fully satisfied both the notice and duty to assist provisions of the law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating of 70 percent, but not higher, for an acquired psychiatric disorder is granted, excluding the period when a temporary total rating has been assigned.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's TDIU claim.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Board has granted the Veteran an initial 70 percent rating for his acquired psychiatric disorder, effective the date of service connection.  Thus, he now meets the percentage criteria for a consideration for a TDIU rating.  38 C.F.R. § 4.16(a) (2011).  Accordingly, the pertinent question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of that service-connected disability.  The Board believes that a VA examination would be helpful in answering that question. 
 
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, in a TDIU claim, VA has a specific duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disability on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Board recognizes that a private treating physician and social worker have indicated that the Veteran is totally and permanently disabled due to his PTSD symptoms.  However, neither clinician provided a rationale for that assessment or indicated that it was based on a review of the claims folder.  The Board recognizes that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that the private clinicians' opinions preceded and, thus, did not consider the countervailing findings of the VA examiners with respect to the Veteran's occupational functioning.  Accordingly, the Board finds that the private clinicians' opinions are inadequate for rating purposes and may not serve as a stand-alone basis for granting the Veteran's TDIU claim.

Nor may the Veteran's claim be granted solely on the basis of his SSA records.  The Board is cognizant that the SSA has determined that the Veteran's service-connected psychiatric problems interfere with his ability to work.  However, while the SSA's favorable opinion constitutes probative evidence with respect to the Veteran's TDIU claim, that determination is not dispositive or altogether binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

In light of the foregoing, the Board finds that an additional VA examination and opinion is necessary to reconcile the conflicting determinations of the prior VA examiners, private treating providers, and SSA, with respect to the impact of the Veteran's service-connected disability on his ability to obtain and maintain gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Finally, it appears that VA records may be outstanding.  The record shows that, as of December 9, 2009, the Veteran was receiving regular VA treatment for his PTSD, depression, and related psychiatric problems.   However, no VA medical records dated since that time have yet been requested.  Because the Veteran's claims are being remanded for additional development on other grounds, the Board finds that, on remand, all additional VA medical records dated since December 9, 2009, should be obtained. 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all records from the VA Medical Center in Biloxi, Mississippi, dated after December 9, 2009. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the impact of his service-connected acquired psychiatric disorder on his unemployability.  The claims folder must be reviewed by the examiner, and the examination report must note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the February 2006, October 2007, and October 2009 VA examiners' reports, indicating that the Veteran's PTSD and related symptoms are productive of significant, but not total occupational impairment; the countervailing opinions of the Veteran's treating physician and social worker; and the SSA records showing that he was awarded disability compensation due to a combination of mental health problems.  The examiner should also consider the Veteran's own assertions, and those of his spouse and pastor, that his acquired psychiatric disorder prevents him from working.  Additionally, the VA examiner should consider the Veteran's VA medical records showing treatment for that service-connected disability subsequent to his last examination.  The VA examiner's opinion should specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disorder, without consideration of any nonservice-connected disabilities and irrespective of his age, renders him unable to secure or follow a substantially gainful occupation. 

3.  Then, readjudicate the claim for TDIU.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


